On Rehearing Ex Mero Motu

PER CURIAM.
The order and opinion of June 19, 1998, quashing the writ of certiorari are withdrawn. The Court of Civil Appeals’ order of dismissal is reversed, and on remand that court is directed to address the merits of the case on the authority of Jemison v. Brown, 281 Ala. 281, 202 So.2d 44 (1967).
OPINION OF JUNE 19, 1998, WITHDRAWN; OPINION SUBSTITUTED; REVERSED AND REMANDED. *
HOOPER, C.J., and MADDOX, ALMON, SHORES, HOUSTON, KENNEDY, COOK, and LYONS, JJ., concur.

 Note from the reporter of decisions: On December 4, 1998, on remand, the Court of Civil Appeals affirmed, without opinion.